       Case 3:18-cr-03677-W Document 104 Filed 11/08/19 PageID.790 Page 1 of 1


 1
 2
 3                                UNITED STATES DISTRICT COURT

 4
                                 SOUTHERN DISTRICT OF CALIFORNIA

 5
                                  (HONORABLE WILLIAM V. GALLO)

 6
 7   UNITED STATES OF AMERICA,                        Case No.: 18-cr-3677-W-WVG
 8
                    Plaintiff,                        Order permitting official travel
 9
10          v.
11
     DUNCAN D. HUNTER,
12
13
                    Defendant.
14
15
16          Good cause appearing, and with no opposition, the Court grants Congressman
17
     Hunter’s request to allow official travel to Belgium from December 13, 2019 through
18
19   December 16, 2019. Prior to travel, he shall provide a full itinerary to his pretrial services
20   officer.
21
22                                     SO ORDERED.
23               11:53, Nov 8, 2019
     DATED:                            ________________________________
24
                                       Hon. William V. Gallo
25                                     United States Magistrate Judge
26
27
28
